FILED
                             NOT FOR PUBLICATION                           OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHARAN SINGH CHAHAL,                             No. 10-73342

               Petitioner,                       Agency No. A079-262-320

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Charan Singh Chahal, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Chahal’s motion to reopen

as untimely and number-barred because the successive motion was filed over six

years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and Chahal failed

to demonstrate changed circumstances in India to qualify for the regulatory

exception to the time and number limitations, see 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 988-89.

      PETITION FOR REVIEW DENIED.




                                          2                                      10-73342